--------------------------------------------------------------------------------

AMENDMENT AGREEMENT TO
CONVERTIBLE PROMISSORY NOTE

THIS AMENDMENT AGREEMENT (the "Amendment Agreement") is dated for reference as
of the 11th day of November, 2009.

BETWEEN:

DORAL ENERGY CORP., a Nevada corporation

(the “Borrower")

OF THE FIRST PART

AND:

W.S. OIL & GAS LIMITED, a Texas limited partnership

(the “Lender")

OF THE SECOND PART

WHEREAS:

A.                      On or about August 24, 2009, the Borrower issued a
convertible promissory note (the “Convertible Note”) to the Lender, pursuant to
which the Borrower has agreed to pay to the Lender a total of $500,000; and

B.                      The Borrower and the Lender wish to amend the terms of
the Convertible Note in the manner described below,

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, THE PARTIES HEREBY AGREE AS FOLLOWS:

1.          Section 2(a) of the Convertible Note is deleted in its entirety and
is replaced with the following:

  2.

Conversion

          (a)      At any time after an Event of Default (as defined below), the
Lender shall have the option to convert any remaining principal and interest due
on this Note into fully-paid and nonassessable shares of the Borrower’s Common
Stock at a conversion rate (the “Conversion Rate”) equal to the greater of (i)
four times Fair Market Value (4 x Fair Market Value) as of the date this
conversion right is exercised; and (ii) $0.05. “Fair Market Value” for a date
shall be equal to the average of the daily closing prices for the five (5)
consecutive trading days before such date excluding any trades which are not
bona fide arm’s length transactions. The closing price for each day shall be (a)
if such security is listed or admitted for trading on any national securities
exchange, the last sale price of such security, regular way, or the mean of the
closing bid and asked prices thereof if no such sale occurred, in each case as
officially reported on the principal securities exchange on which such security
are listed, or (b) if quoted on NASDAQ or any similar system of automated
dissemination of quotations of securities prices then in common use the mean
between the closing high bid and low asked quotations of such security in the
over-the-counter market as shown by NASDAQ or such similar system of automated
dissemination of quotations of securities prices, as reported by any member firm
of the New York Stock Exchange selected by the Lender, (c) if not quoted as
described in clause (b), the mean between the high bid and low asked quotations
for the shares as reported by NASDAQ or any similar successor organization, as
reported by any member firm of the New York Stock Exchange selected by the
Lender. If such security is quoted on a national securities or central market
system in lieu of a market or quotation system described above, the closing
price shall be determined in the manner set forth in clause (a) of the preceding
sentence if bid and asked quotations are reported but actual transactions are
not, and in the manner set forth in clause (b) of the preceding sentence if
actual transactions are reported

--------------------------------------------------------------------------------


2.

The Lender agrees not to sell, transfer or assign any whole or part of the
Convertible Note without the express written consent of the Borrower.

    3.

This Amendment Agreement may be executed in counterparts which together shall
form one and the same instrument. Sections 13 through 17 of the Convertible Note
are incorporated by reference herein and made a part hereof.

IN WITNESS WHEREOF the parties hereto have executed this Amendment Agreement as
of the day and year first above written.

DORAL ENERGY CORP.   W.S. OIL & GAS LIMITED a Nevada corporation by its   a
Texas limited partnership by its authorized signatory:   authorized signatory:  
          /s/ H. Patrick Seale   /s/ Everett Willard Gray, II Signature of
Authorized Signatory   Signature of Authorized Signatory             H. Patrick
Seale   Everett Willard Gray, II Name of Authorized Signatory   Name of
Authorized Signatory             President and Chief Operating Officer   General
Partner Position of Authorized Signatory   Position of Authorized Signatory


--------------------------------------------------------------------------------